DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance: none of the prior art of record shows the combination of when a pipeline of one track is determined to be low, scheduling a read operation of a next data element for the one track to be read, the read operation referring to a first location within a memory device; determining, from queued read operations of the plurality of pipelines, whether there are other queued read operations that refer to memory locations within a selected distance of the first location; when there are other queued read operations that refer to memory locations within the selected distance of the first location, expanding the scheduled read operation to include the memory locations with the other limitations of claim 1 or 22.
None of the prior art of record shows the combination of an input/output manager, responsive to a low data indication from a destination buffer of one of the plurality of pipelines, to: schedule a read operation of a next data element for the respective track to be read of the one pipeline, the read operation referring to a first location within a memory device; determine, from queued read operations of the plurality of pipelines, whether there are other queued read operations that refer to memory locations within a selected distance of the first location; when there are other queued read operations that refer to memory locations within the selected distance of 
Claims 2-19 and 21 depend on the independent claims 1, 20, and 22 have the same reasons for allowance as discussed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	BREKEBAUM et al, US 20180329822 A1, shows a spatial memory streaming prefetch engine including a pattern history table (PHT), which has a table in which each entry has an offset list field comprising sub-fields for offset values from a base offset value within a region;
b)	Daly et al, US 20080222640 A1, shows schedule task requests within a computing system based upon higher priority queue and low priority queue;
c)	Wingard et al, US 2008030254 A1, shows interconnection between multi-media, initiator agent to a memory channel;

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE TRAN whose telephone number is (571)272-4189.  The examiner can normally be reached on M, Thurs., 8am-5pm an alternated F 9.30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE TRAN/Primary Examiner, Art Unit 2138